Determination of the License Division of respondent New York City Police Department, dated February 11, 1992, which, after administrative appeal, upheld its prior notice of revocation of petitioner’s pistol license, dated July 15, 1991, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Carol Huff, J.], entered August 5, 1992), dismissed without costs and disbursements.
Respondents’ determination revoking petitioner’s license is supported by substantial evidence (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443), including evidence that petitioner, a retired police officer, shot an individual who had allegedly attacked him with a gun in a robbery attempt but then left the scene without informing the police or the License Division of the incident, and acknowledged his role in the incident only after he was questioned at the precinct two days after detectives investigating the incident traced the possible shooter to a nearby clothing store where petitioner was employed as a security guard (see, Matter of Barry v Police Dept., 182 AD2d 360). Concur—Sullivan, J. P., Carro, Wallach, Asch and Rubin, JJ. [As amended by unpublished order entered March 16, 1993.]